39 F.3d 1184
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Linda K. CARLSON, Appellant,v.Donna E. SHALALA, Secretary, Health and Human Services, Appellee.
No. 94-2492.
United States Court of Appeals,Eighth Circuit.
Submitted:  Nov. 2, 1994.Filed:  Nov. 4, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Linda K. Carlson appeals from the District Court's1 dismissal of her action based on lack of jurisdiction.  We affirm.


2
In denying Carlson's application for disability insurance benefits, the Secretary gave administrative res judicata effect to a prior decision denying Carlson benefits.  Carlson's complaint alleged the Secretary reopened her prior application as a matter of administrative discretion, and thus, the denial was a final reviewable decision.  In the alternative, Carlson claimed the Secretary failed to consider new and material evidence.  The District Court found that the Secretary's refusal to reopen her prior application was not a final decision, and properly concluded that it lacked jurisdiction to review her claims.


3
Carlson now alleges for the first time that the Secretary's application of administrative res judicata denied her procedural due process.  We will not consider, on appeal, arguments that were not presented before the District Court.  See Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 734 (8th Cir. 1993).  In any event, the Secretary's res judicata use of the prior final decision did not violate Carlson's right to procedural due process because Carlson was given the opportunity, and understood her right, to appeal the prior application.   See Bullyan v. Heckler, 787 F.2d 417, 420 (8th Cir. 1986).


4
Accordingly, the judgment is affirmed.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska